Case 1:21-cv-03441-PAC

Ballard Spahr

iy Broadway, 19th Floor
‘New York, NY taatg-3810
THE 232,223,0200

WAS: RIL-22}043°

wiv beaflapdepalie con,

May 20, 2020

By Electronic Filing and U.S. Mail

Hon. Paul A. Crotty
United States Courthouse
500 Pearl Street, Chambers 1350

Document 5 Filed 05/20/21 Page 1 of 1

Thomas Sullivan

Tel: 212.850.6139

Fax: 212,223 1942
sullivant@ballardspahr.com

v7 24 | ao
Dane oy to ot Hom

le tlt yd
New York, New York 10007 Jp thes
Re: Lawnewz, Inc. vy. Court TV Media, LLC, No. 21 Civ. 3441 (PAC) Ma A Ceetay
JED

 

Dear Judge Crotty:

We represent Defendant Court TV Media, LLC (“Defendant”) in this matter. With

the consent of counsel for Plaintiff Lawnewz, Inc., we write on behalf of all parties pursuant
to Rule 1(E) of this Court’s Individual Practices to request that the initial pretrial conference
in this matter, currently scheduled for May 26, 2021 at 11:00 am, be adjourned to allow the
parties to continue discussions about a potential resolution. This is the parties’ first request
for an adjournment of this conference and the requested adjournment does not affect any
other scheduled dates. The parties have conferred and would respectfully propose that the

conference be adjourned to June 28, June 29, or June 30.

Respectfully submitted,

 

Thomas B. Sullivan

cc: Andrew Eisbrouch, Esq., counsel for Plaintiff (via email)

 
